19-08289-rdd      Doc 2      Filed 09/18/19     Entered 09/18/19 19:46:05          Main Document
                                               Pg 1 of 27


                                    Hearing Date: October 11, 2019 at 10:00 am (Prevailing Eastern Time)
                                 Objection Deadline: October 2, 2019 at 4:00 pm (Prevailing Eastern Time)


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                   Chapter 11

PURDUE PHARMA L.P., et al.,                              Case No. 19-23649 (RDD)

                Debtors. 1                               (Jointly Administered)


PURDUE PHARMA L.P., PURDUE                                 Adv. Pro. No. 19-08289 (RDD)
PHARMA INC.,
PURDUE TRANSDERMAL
TECHNOLOGIES L.P., PURDUE
PHARMA MANUFACTURING L.P.,
PURDUE PHARMACEUTICALS L.P.,
PURDUE PHARMA OF PUERTO RICO,
PURDUE PHARMACEUTICAL


1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd     Doc 2       Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                              Pg 2 of 27


PRODUCTS L.P., RHODES
PHARMACEUTICALS L.P.,
RHODES TECHNOLOGIES, and AVRIO
HEALTH L.P.,

               Plaintiffs,
   v.

COMMONWEALTH OF
MASSACHUSETTS; COMMONWEALTH
OF PENNSYLVANIA by ATTORNEY
GENERAL JOSH SHAPIRO;
COMMONWEALTH OF VIRGINIA, ex rel.
MARK R. HERRING, ATTORNEY
GENERAL; THE STATE OF ALABAMA;
STATE OF ALASKA; STATE OF
ARIZONA, ex rel. MARK BRNOVICH,
ATTORNEY GENERAL; STATE OF
ARKANSAS, ex rel. LESLIE RUTLEDGE;
THE PEOPLE OF THE STATE OF
CALIFORNIA; THE STATE OF
COLORADO, ex rel. PHILIP J. WEISER,
ATTORNEY GENERAL; STATE OF
CONNECTICUT; DISTRICT OF
COLUMBIA; STATE OF DELAWARE, ex
rel. KATHY JENNINGS; STATE OF
FLORIDA, OFFICE OF THE ATTORNEY
GENERAL, DEPARTMENT OF LEGAL
AFFAIRS; STATE OF GEORGIA;
TERRITORY OF GUAM; STATE OF
HAWAII, ex rel. CLARE E. CONNORS,
ATTORNEY GENERAL; STATE OF
IDAHO, through ATTORNEY GENERAL
LAWRENCE G. WASDEN; THE PEOPLE
OF THE STATE OF ILLINOIS; STATE
OF INDIANA; STATE OF IOWA,
THOMAS J. MILLER, ATTORNEY
GENERAL OF IOWA; STATE OF
KANSAS, ex rel. DEREK SCHMIDT,
ATTORNEY GENERAL; STATE OF LA
F/K/A LOUISIANA DEPT. OF HEALTH;
STATE OF MAINE; CONSUMER
PROTECTION DIVISION OFFICE OF
THE ATTORNEY GENERAL (Md.);
STATE OF MINNESOTA by its
ATTORNEY GENERAL, KEITH



                                                 2
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 3 of 27


ELLISON; STATE OF MISSISSIPPI;
STATE OF MISSOURI, ex rel. ERIC
SCHMITT, in his official capacity as
MISSOURI ATTORNEY GENERAL;
STATE OF MONTANA; STATE OF
NEVADA; STATE OF NEW HAMPSHIRE;
GURBIR S. GREWAL, ATTORNEY
GENERAL OF THE STATE OF NEW
JERSEY; PAUL RODRIGUEZ, ACTING
DIRECTOR OF THE NEW JERSEY
DIVISION OF CONSUMER AFFAIRS;
STATE OF NEW MEXICO, ex rel.
HECTOR BALDERAS, ATTORNEY
GENERAL; THE PEOPLE OF THE
STATE OF NEW YORK, by LETITIA
JAMES, ATTORNEY GENERAL OF THE
STATE OF NEW YORK; STATE OF
NORTH CAROLINA, ex rel. JOSH STEIN,
ATTORNEY GENERAL; STATE OF
NORTH DAKOTA, ex rel. WAYNE
STENEHJEM, ATTORNEY GENERAL;
STATE OF OHIO, ex rel. DAVID YOST,
OHIO ATTORNEY GENERAL; STATE
OF OREGON, ex rel. ELLEN F.
ROSENBLUM, ATTORNEY GENERAL
FOR THE STATE OF OREGON; THE
COMMONWEALTH OF PUERTO RICO;
STATE OF RHODE ISLAND, by and
through PETER NERONHA, ATTORNEY
GENERAL; STATE OF SOUTH
CAROLINA, ex rel. ALAN WILSON
ATTORNEY GENERAL; STATE OF
SOUTH DAKOTA, ex rel. JASON
RAVNSBORG, SOUTH DAKOTA
ATTORNEY GENERAL; STATE OF
TENNESSEE, ex rel. HERBERT H.
SLATERY III, ATTORNEY GENERAL
AND REPORTER; STATE OF TEXAS;
UTAH DIVISION OF CONSUMER
PROTECTION; STATE OF VERMONT;
STATE OF WASHINGTON; STATE OF
WEST VIRGINIA, ex rel. PATRICK
MORRISEY, ATTORNEY GENERAL;
STATE OF WISCONSIN; STATE OF
WYOMING, ex rel. BRIDGET HILL,
ATTORNEY GENERAL; THE



                                           3
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 4 of 27


BLACKFEET TRIBE OF THE
BLACKFEET INDIAN RESERVATION;
THE MUSCOGEE (CREEK) NATION;
CITIZEN POTAWATOMI NATION; SAC
& FOX NATION; DELAWARE NATION;
APACHE TRIBE OF OKLAHOMA; THE
OSAGE NATION; PAWNEE NATION OF
OKLAHOMA; THLOPTHLOCCO
TRIBAL TOWN; BULLHEAD CITY;
CITY OF GLENDALE; CITY OF
PRESCOTT; CITY OF SURPRISE;
COUNTY OF APACHE; COUNTY OF LA
PAZ; STATE OF ARKANSAS, ex rel.
SCOTT ELLINGTON; COUNTY OF
ARKANSAS; COUNTY OF ASHLEY;
COUNTY OF BAXTER; COUNTY OF
BENTON; COUNTY OF BOONE;
COUNTY OF BRADLEY; COUNTY OF
CALHOUN; COUNTY OF CHICOT;
COUNTY OF CLARK; COUNTY OF
CLAY; COUNTY OF CLEBURNE;
COUNTY OF COLUMBIA; COUNTY OF
CONWAY; COUNTY OF CRAIGHEAD;
COUNTY OF CRAWFORD; COUNTY OF
CROSS; COUNTY OF DALLAS; COUNTY
OF DESHA; COUNTY OF FAULKNER;
COUNTY OF FRANKLIN; COUNTY OF
FULTON; COUNTY OF GARLAND;
COUNTY OF GRANT; COUNTY OF
GREENE; COUNTY OF HEMPSTEAD;
COUNTY OF HOT SPRING; COUNTY OF
HOWARD; COUNTY OF
INDEPENDENCE; COUNTY OF IZARD;
COUNTY OF JACKSON; COUNTY OF
JOHNSON; COUNTY OF LAFAYETTE;
COUNTY OF LAWRENCE; COUNTY OF
LEE; COUNTY OF LINCOLN; COUNTY
OF LITTLE RIVER; COUNTY OF
LOGAN; COUNTY OF LONOKE;
COUNTY OF MADISON; COUNTY OF
MILLER; COUNTY OF MISSISSIPPI;
COUNTY OF MONROE; COUNTY OF
MONTGOMERY; COUNTY OF
OUACHITA; COUNTY OF PERRY;
COUNTY OF PHILLIPS; COUNTY OF
PIKE; COUNTY OF POINSETT;



                                           4
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 5 of 27


COUNTY OF POLK; COUNTY OF POPE;
COUNTY OF PRAIRIE; COUNTY OF
RANDOLPH; COUNTY OF ST. FRANCIS;
COUNTY OF SALINE; COUNTY OF
SCOTT; COUNTY OF SEARCY;
COUNTY OF SEBASTIAN; COUNTY OF
SEVIER; COUNTY OF SHARP; COUNTY
OF STONE; COUNTY OF UNION;
COUNTY OF VAN BUREN; COUNTY OF
WASHINGTON; COUNTY OF WHITE;
COUNTY OF WOODRUFF; COUNTY OF
YELL; COUNTY OF CARROLL;
COUNTY OF NEWTON; COUNTY OF
CLEVELAND; CITY OF LITTLE ROCK;
CITY OF FORT SMITH; CITY OF
SPRINGDALE; CITY OF JONESBORO;
CITY OF NORTH LITTLE ROCK; CITY
OF CONWAY; CITY OF ROGERS; CITY
OF PINE BLUFF; CITY OF
BENTONVILLE; CITY OF HOT
SPRINGS; CITY OF BENTON; CITY OF
TEXARKANA; CITY OF SHERWOOD;
CITY OF JACKSONVILLE; CITY OF
MONTICELLO; CITY OF EL MONTE,
and THE PEOPLE OF THE STATE OF
CALIFORNIA, by and through EL MONTE
CITY ATTORNEY RICK OLIVAREZ;
COUNTY OF KERN, and THE PEOPLE
OF THE STATE OF CALIFORNIA, by and
through KERN COUNTY COUNSEL
MARGO RAISON; THE PEOPLE OF THE
STATE OF CALIFORNIA, acting by and
through SANTA CLARA COUNTY
COUNSEL JAMES R. WILLIAMS; THE
PEOPLE OF THE STATE OF
CALIFORNIA, acting by and through
ORANGE COUNTY DISTRICT
ATTORNEY TONY RACKAUCKAS; THE
PEOPLE OF THE STATE OF
CALIFORNIA, acting by and through LOS
ANGELES COUNTY COUNSEL MARY C.
WICKHAM; THE PEOPLE OF THE
STATE OF CALIFORNIA, acting by and
through OAKLAND CITY ATTORNEY
BARBARA J. PARKER; CITY OF NEW
BRITAIN; THE CITY OF ANSONIA; THE



                                           5
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 6 of 27


CITY OF DANBURY; THE CITY OF
DERBY; THE CITY OF NORWALK; THE
CITY OF BRIDGEPORT; THE
BOROUGH OF NAUGATUCK; THE
TOWN OF SOUTHBURY; THE TOWN OF
WOODBURY; THE TOWN OF
FAIRFIELD; THE TOWN OF BEACON
FALLS; THE CITY OF MILFORD; THE
CITY OF WEST HAVEN; THE TOWN OF
NORTH HAVEN; THE TOWN OF
THOMASTON; THE CITY OF
TORRINGTON; THE CITY OF BRISTOL;
THE TOWN OF EAST HARTFORD; THE
TOWN OF SOUTHINGTON; THE TOWN
OF NEWTOWN; THE CITY OF
SHELTON; THE TOWN OF TOLLAND;
THE TOWN OF OXFORD; THE CITY OF
NEW HAVEN; THE CITY OF NEW
LONDON; THE CITY OF WATERBURY;
THE TOWN OF STRATFORD; THE
TOWN OF BERLIN; THE TOWN OF
MIDDLEBURY; THE TOWN OF
SEYMOUR; THE TOWN OF PROSPECT;
THE TOWN OF WOLCOTT; THE TOWN
OF BETHLEHEM; THE TOWN OF NEW
MILFORD; THE TOWN OF ROXBURY;
THE TOWN OF COVENTRY; TOWN OF
WALLINGFORD; CITY OF DOVER, a
municipal corporation of the State of
Delaware; CITY OF SEAFORD, a
municipal corporation of the State of
Delaware; KENT COUNTY, a political
subdivision of the State of Delaware;
COUNTY OF HAWAI'I; COUNTY OF
LAKE; MICHAEL NERHEIM, LAKE
COUNTY STATE'S ATTORNEY; MARK
C. CURRAN JR., LAKE COUNTY
SHERIFF; DR. HOWARD COOPER,
LAKE COUNTY CORONER; THE
COUNTY OF LAKE in the Name of the
PEOPLE OF THE STATE OF ILLINOIS;
CITY OF SESSER; CITY OF GRANITE
CITY, ILLINOIS; THE CITY OF
BURBANK; THE CITY OF
COUNTRYSIDE; THE PEOPLE OF THE
STATE OF ILLINOIS AND BOONE



                                           6
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 7 of 27


COUNTY, ILLINOIS; THE PEOPLE OF
THE STATE OF ILLINOIS AND BUREAU
COUNTY, ILLINOIS; THE PEOPLE OF
THE STATE OF ILLINOIS AND
CHAMPAIGN COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS
AND COOK COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS,
AND DUPAGE COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS
AND JERSEY COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS
AND LASALLE COUNTY; THE PEOPLE
OF THE STATE OF ILLINOIS AND
MACON COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS
AND MCLEAN COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS,
AND DEKALB COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS,
AND HENRY COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS,
AND KANE COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS
AND KANKAKEE COUNTY, ILLINOIS;
THE PEOPLE OF THE STATE OF
ILLINOIS, AND KENDALL COUNTY,
ILLINOIS; THE PEOPLE OF THE STATE
OF ILLINOIS, AND MACOUPIN
COUNTY, ILLINOIS; THE PEOPLE OF
THE STATE OF ILLINOIS, AND
MCHENRY COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS,
AND PIATT COUNTY, ILLINOIS; THE
PEOPLE OF THE STATE OF ILLINOIS,
AND WILL COUNTY, ILLINOIS; THE
VILLAGE OF BEDFORD PARK; THE
VILLAGE OF EVERGREEN PARK; THE
VILLAGE OF LYONS; THE VILLAGE OF
SUMMIT; VILLAGE OF BRIDGEVIEW;
VILLAGE OF HODGKINS; CITY OF
ROCKLAND, STATE OF MAINE; KNOX
COUNTY, STATE OF MAINE; ANNE
ARUNDEL COUNTY, MARYLAND;
MAYOR & CITY COUNCIL OF
BALTIMORE; CITY OF BOSTON; THE



                                           7
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 8 of 27


BOSTON PUBLIC HEALTH
COMMISSION; THE BOSTON HOUSING
AUTHORITY; CITY OF CAMBRIDGE;
CITY OF CHICOPEE; CITY OF
FRAMINGHAM; CITY OF
GLOUCESTER; CITY OF HAVERHILL;
CITY OF SALEM; CITY OF
WORCESTER; TOWN OF CANTON;
TOWN OF LYNNFIELD; TOWN OF
NATICK; TOWN OF RANDOLPH; TOWN
OF SPRINGFIELD; TOWN OF
WAKEFIELD; JEFFERSON COUNTY;
BUTLER COUNTY; CAPE GIRARDEAU
COUNTY; CHRISTIAN COUNTY; CITY
OF INDEPENDENCE; CITY OF JOPLIN;
CRAWFORD COUNTY; DENT COUNTY;
DUNKLIN COUNTY; FRANKLIN
COUNTY; GREENE COUNTY; IRON
COUNTY; JASPER COUNTY; MADISON
COUNTY; PERRY COUNTY; STE.
GENEVIEVE COUNTY; STONE
COUNTY; TANEY COUNTY; TEXAS
COUNTY; WASHINGTON COUNTY;
CITY OF HENDERSON; CITY OF LAS
VEGAS; CITY OF NORTH LAS VEGAS;
CITY OF RENO; CLARK COUNTY; CITY
OF TRENTON; COUNTY OF OCEAN, NJ;
CUMBERLAND COUNTY; THE CITY OF
ALBANY; CITY OF ITHACA; CITY OF
NEW YORK; CITY OF SCHENECTADY;
CITY OF YONKERS; COUNTY OF
BROOME; COUNTY OF COLUMBIA;
COUNTY OF DUTCHESS; COUNTY OF
ERIE; COUNTY OF NASSAU; COUNTY
OF NIAGARA; COUNTY OF ORANGE;
COUNTY OF OSWEGO; CITY OF TROY;
COUNTY OF RENSSELAER; COUNTY
OF SARATOGA; COUNTY OF
HERKIMER; COUNTY OF
SCHENECTADY; COUNTY OF
SCHOHARIE; COUNTY OF SENECA;
COUNTY OF ST. LAWRENCE; COUNTY
OF SUFFOLK; COUNTY OF SULLIVAN;
COUNTY OF TOMPKINS; COUNTY OF
WESTCHESTER; COUNTY OF
MONTGOMERY; THE CITY OF MOUNT



                                           8
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 9 of 27


VERNON; THE COUNTY OF
CATTARAUGUS; THE COUNTY OF
CAYUGA; THE COUNTY OF
CHAUTAUQUA; THE COUNTY OF
CHENANGO; THE COUNTY OF
CLINTON; THE COUNTY OF ONTARIO;
THE COUNTY OF CORTLAND; THE
COUNTY OF ESSEX; THE COUNTY OF
FRANKLIN; THE COUNTY OF FULTON;
THE COUNTY OF GENESEE; THE
COUNTY OF GREENE; THE COUNTY
OF HAMILTON; CITY OF
PLATTSBURGH; THE COUNTY OF
LEWIS; THE COUNTY OF LIVINGSTON;
THE COUNTY OF MADISON; THE
COUNTY OF MONROE; THE COUNTY
OF OTSEGO; THE COUNTY OF
PUTNAM; THE COUNTY OF
SCHUYLER; THE COUNTY OF
STEUBEN; THE COUNTY OF TIOGA;
THE COUNTY OF ULSTER; THE
COUNTY OF WARREN; THE COUNTY
OF WASHINGTON; THE COUNTY OF
WYOMING; THE TOWN OF AMHERST;
THE TOWN OF CHEEKTOWAGA; THE
TOWN OF LANCASTER; THE TOWN OF
TONAWANDA; THE COUNTY OF
FAYETTE, OHIO; THE STATE OF OHIO
ex rel. PROSECUTING ATTORNEY OF
FAYETTE COUNTY, JESS WEADE; THE
COUNTY OF MEDINA, OHIO; THE
STATE OF OHIO ex rel. PROSECUTING
ATTORNEY OF MEDINA COUNTY, S.
FORREST THOMPSON; BOARD OF
COUNTY COMMISSIONERS OF
CLEVELAND COUNTY; BOARD OF
COUNTY COMMISSIONERS OF COAL
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF HUGHES
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF JACKSON
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF KAY COUNTY;
BOARD OF COUNTY COMMISSIONERS
OF LINCOLN COUNTY; BOARD OF
COUNTY COMMISSIONERS OF LOVE



                                           9
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 10 of 27


COUNTY; BOARD OF COUNTY
COMMISSIONERS OF MCCURTAIN
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF NOBLE COUNTY;
BOARD OF COUNTY COMMISSIONERS
OF OKFUSKEE COUNTY; BOARD OF
COUNTY COMMISSIONERS OF
OKLAHOMA COUNTY; BOARD OF
COUNTY COMMISSIONERS OF
POTTAWATOMIE COUNTY; BOARD OF
COUNTY COMMISSIONERS OF
WOODWARD COUNTY; BOARD OF
COUNTY COMMISSIONERS OF MAJOR
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF WOODS
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF GREER COUNTY;
BOARD OF COUNTY COMMISSIONERS
OF LEFLORE COUNTY; BOARD OF
COUNTY COMMISSIONERS OF LOGAN
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF TEXAS COUNTY;
CITY OF ANADARKO; CITY OF BURNS
FLAT; CITY OF FORT COBB; CITY OF
BETHANY; COMMONWEALTH OF PA,
acting by and through PHILADELPHIA
DISTRICT ATTORNEY LAWRENCE S.
KRASNER; COMMONWEALTH OF PA,
acting by JAMES MARTIN; PEOPLE OF
LEHIGH COUNTY AND LEHIGH
COUNTY, PA; ADAMS COUNTY;
ARMSTRONG COUNTY, PA; BEAVER
COUNTY, PENNSYLVANIA; BUCKS
COUNTY; CAMBRIA COUNTY,
PENNSYLVANIA; CITY OF LOCK
HAVEN; CITY OF PHILADELPHIA;
CITY OF PITTSBURGH; CLEARFIELD
COUNTY; CLINTON COUNTY; COUNTY
OF ALLEGHENY; COUNTY OF
BRADFORD; COUNTY OF CARBON;
COUNTY OF CLARION; COUNTY OF
CUMBERLAND; COUNTY OF ERIE;
COUNTY OF FAYETTE; COUNTY OF
MONROE; COUNTY OF TIOGA;
COUNTY OF WASHINGTON; COUNTY
OF WESTMORELAND; COUNTY OF



                                           10
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 11 of 27


YORK; DAUPHIN COUNTY, PA;
DELAWARE COUNTY; FRANKLIN
COUNTY; COUNTY OF GREENE,
PENNSYLVANIA; LACKAWANNA
COUNTY, PENNSYLVANIA;
LAWRENCE COUNTY,
PENNSYLVANIA; MAHONING
TOWNSHIP; MERCER COUNTY;
NEWTOWN TOWNSHIP; PEOPLE OF
NORTHAMPTON COUNTY AND
NORTHAMPTON COUNTY, PA; PIKE
COUNTY, PA.; SCHUYLKILL COUNTY,
PENNSYLVANIA; THE MUNICIPALITY
OF NORRISTOWN; THE TOWNSHIP OF
WEST NORRITON; WAMPUM
BOROUGH; WARRINGTON TOWNSHIP;
CITY OF CHARLESTON; CITY OF
NORTH CHARLESTON; COUNTY OF
ABBEVILLE; COUNTY OF AIKEN;
COUNTY OF ALLENDALE; COUNTY OF
ANDERSON; COUNTY OF BAMBERG;
COUNTY OF BARNWELL; COUNTY OF
BEAUFORT; COUNTY OF CALHOUN;
COUNTY OF CHEROKEE; COUNTY OF
CHESTERFIELD; COUNTY OF
CLARENDON; COUNTY OF
COLLETON; COUNTY OF DILLON;
COUNTY OF DORCHESTER; COUNTY
OF EDGEFIELD; COUNTY OF
FAIRFIELD; COUNTY OF FLORENCE;
COUNTY OF GREENWOOD; COUNTY
OF HAMPTON; COUNTY OF HORRY;
COUNTY OF JASPER; COUNTY OF
KERSHAW; COUNTY OF LANCASTER;
COUNTY OF LAURENS; COUNTY OF
LEE; COUNTY OF LEXINGTON;
COUNTY OF MARION; COUNTY OF
MCCORMICK; COUNTY OF OCONEE;
COUNTY OF ORANGEBURG; COUNTY
OF PICKENS; COUNTY OF SALUDA;
COUNTY OF SUMTER; COUNTY OF
UNION; COUNTY OF WILLIAMSBURG;
COUNTY OF YORK; GREENVILLE
COUNTY; SPARTANBURG COUNTY;
TOWN OF MOUNT PLEASANT;
BRYANT C. DUNAWAY, in his official



                                           11
19-08289-rdd    Doc 2    Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                          Pg 12 of 27


capacity as the DISTRICT ATTORNEY
GENERAL FOR THE THIRTEENTH
JUDICIAL DISTRICT, TN and on behalf of
all political subdivisions therein, including
CLAY COUNTY, CITY OF CELINE,
CUMBERLAND COUNTY, CITY OF
CRAB ORCHARD, CITY OF
CROSSVILLE, TOWN OF PLEASANT
HILL, DEKALB COUNTY, TOWN OF
ALEXANDRIA, TOWN OF
DOWELLTOWN, TOWN OF LIBERTY,
CITY OF SMITHVILLE, OVERTON
COUNTY, TOWN OF LIVINGSTON,
PICKETT COUNTY, TOWN OF
BYRDSTOWN, PUTNAM COUNTY, CITY
OF ALGOOD, TOWN OF BAXTER, CITY
OF COOKEVILLE, TOWN OF
MONTEREY, WHITE COUNTY, TOWN
OF DOYLE, CITY OF SPARTA; JENNING
H. JONES, in his official capacity as the
DISTRICT ATTORNEY GENERAL FOR
THE SIXTEENTH JUDICIAL DISTRICT,
TN and on behalf of all political subdivisions
therein, including CANNON COUNTY,
TOWN OF AUBURNTOWN, TOWN OF
WOODBURY, RUTHERFORD COUNTY,
CITY OF EAGLEVILLE, CITY OF LA
VERGNE, CITY OF MURFREESBORO,
TOWN OF SMYRNA; ROBERT J.
CARTER, in his official capacity as the
DISTRICT ATTORNEY GENERAL FOR
THE SEVENTEENTH JUDICIAL
DISTRICT, TN and on behalf of all political
subdivisions therein, including BEDORD
COUNTY, TOWN OF BELL BUCKLE,
TOWN OF NORMANDY, CITY OF
SHELBYVILLE, TOWN OF WARTRACE,
LINCOLN COUNTY, CITY OF
ARDMORE, CITY OF FAYETTEVILLE,
TOWN OF PETERSBURG, MARSHALL
COUNTY, TOWN OF CHAPEL HILL,
TOWN OF CORNERSVILLE, CITY OF
LEWISBURG, MOORE COUNTY, CITY
OF LYNCHBURG; BRENT A. COOPER,
in his official capacity as the DISTRICT
ATTORNEY GENERAL FOR THE



                                             12
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 13 of 27


TWENTY-SECOND JUDICIAL
DISTRICT, TN and on behalf of all political
subdivisions therein, including GILES
COUNTY, CITY OF ELKTON, TOWN OF
LYNNVILLE, CITY OF MINOR HILL,
CITY OF PULASKI, LAWRENCE
COUNTY, TOWN OF ETHRIDGE, CITY
OF IRON CITY, CITY OF
LAWRENCEBURG, CITY OF LORETTO,
CITY OF ST. JOSEPH, MAURY COUNTY,
CITY OF COLUMBIA, CITY OF MOUNT
PLEASANT, CITY OF SPRING HILL,
WAYNE COUNTY, CITY OF CLIFTON,
CITY OF COLLINWOOD, CITY OF
WAYNESBORO; LISA S. ZAVOGIANNIS,
IN HER OFFICIAL CAPACITY AS THE
DISTRICT ATTORNEY GENERAL FOR
THE THIRTY-FIRST JUDICIAL
DISTRICT, TN and on behalf of all political
subdivisions therein, including VAN BUREN
COUNTY, TOWN OF SPENCER,
WARREN COUNTY, TOWN OF
CENTERTOWN, CITY OF
MCMINNVILLE, TOWN OF MORRISON,
TOWN OF VIOLA; BABY DOE, by and
through his Mother; JARED EFFLER, in
his official capacity as the DISTRICT
ATTORNEY GENERAL FOR THE
EIGHTH JUDICIAL DISTRICT, TN;
CHARME ALLEN, in her official capacity
as the DISTRICT ATTORNEY GENERAL
FOR THE SIXTH JUDICIAL DISTRICT;
DAVE CLARK, in his official capacity as
the DISTRICT ATTORNEY GENERAL
FOR THE SEVENTH JUDICIAL
DISTRICT, TN; RUSSELL JOHNSON, in
his official capacity as the DISTRICT
ATTORNEY GENERAL FOR THE NINTH
JUDICIAL DISTRICT, TN; STEPHEN
CRUMP, in his official capacity as the
DISTRICT ATTORNEY GENERAL FOR
THE TENTH JUDICIAL DISTRICT, TN;
BABY DOE #1; BABY DOE #2; BARRY
STAUBUS, in his official capacity as the
DISTRICT ATTORNEY GENERAL FOR
THE SECOND JUDICIAL DISTRICT AND



                                           13
19-08289-rdd    Doc 2    Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                          Pg 14 of 27


ON BEHALF OF ALL POLITICAL
SUBDIVISIONS THEREIN; TONY
CLARK, in his official capacity as the
DISTRICT ATTORNEY GENERAL FOR
THE FIRST JUDICIAL DISTRICT and on
behalf of all political subdivisions therein;
DAN ARMSTRONG, in his official capacity
as the DISTRICT ATTORNEY GENERAL
FOR THE THIRD JUDICIAL DISTRICT
and on behalf of all political subdivisions
therein; BABY DOE, by and through his
Guardian Ad Litem; SHELBY COUNTY,
by the SHELBY BOARD OF
COMMISSIONERS; CITY OF HOUSTON,
TEXAS; COUNTY OF BEE; COUNTY OF
BEXAR; COUNTY OF BURLESON;
COUNTY OF BURNET; COUNTY OF
CAMERON; COUNTY OF CASS;
COUNTY OF COOKE; COUNTY OF
CORYELL; COUNTY OF DALLAS;
COUNTY OF DELTA; COUNTY OF
DIMMIT; COUNTY OF ECTOR;
COUNTY OF EL PASO; COUNTY OF
FALLS; COUNTY OF FANNIN; COUNTY
OF FREESTONE; COUNTY OF
GRAYSON; COUNTY OF HARRISON;
COUNTY OF HIDALGO; COUNTY OF
HOPKINS; COUNTY OF HOUSTON;
COUNTY OF KENDALL; COUNTY OF
KERR; COUNTY OF LIBERTY; COUNTY
OF LIMESTONE; COUNTY OF MARION;
COUNTY OF MCMULLEN; COUNTY OF
MILAM; COUNTY OF NACOGDOCHES;
COUNTY OF NUECES; NUECES
COUNTY HOSPITAL DISTRICT;
COUNTY OF ORANGE; COUNTY OF
PANOLA; COUNTY OF PARKER;
COUNTY OF POTTER; COUNTY OF
ROBERTSON; COUNTY OF SAN
PATRICIO; COUNTY OF SHELBY;
COUNTY OF TRAVIS; COUNTY OF
TRINITY; COUNTY OF VAN ZANDT;
COUNTY OF WALLER; COUNTY OF
WILLIAMSON; COUNTY OF WOOD;
JOHNSON COUNTY; CACHE COUNTY,
UTAH; RICH COUNTY, UTAH; DAVIS



                                             14
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 15 of 27


COUNTY; GRAND COUNTY; IRON
COUNTY; MILLARD COUNTY; SALT
LAKE COUNTY; SAN JUAN COUNTY;
SANPETE COUNTY; SEVIER COUNTY;
JUAB COUNTY; EMERY COUNTY;
WAYNE COUNTY; PIUTE COUNTY;
SUMMIT COUNTY, UTAH; TOOELE
COUNTY, UTAH; UINTAH COUNTY,
UTAH; DUSCESNE COUNTY, UTAH;
DAGGETT COUNTY, UTAH; TRI-
COUNTY HEALTH DEPARTMENT;
WASATCH COUNTY, UTAH;
WASHINGTON COUNTY, UTAH; KANE
COUNTY, UTAH; BEAVER COUNTY,
UTAH; GARFIELD COUNTY, UTAH;
WEBER COUNTY, UTAH; CITY OF
MARTINSVILLE, VIRGINIA;
DINWIDDIE COUNTY, VIRGINIA; THE
COUNTY BOARD OF ARLINGTON
COUNTY, VIRGINIA; MECKLENBURG
COUNTY; BROOKE COUNTY
COMMISSION; HANCOCK COUNTY
COMMISSION; HARRISON COUNTY
COMMISSION; LEWIS COUNTY
COMMISSION; MARSHALL COUNTY
COMMISSION; OHIO COUNTY
COMMISSION; TYLER COUNTY
COMMISSION; WETZEL COUNTY
COMMISSION; THE COUNTY
COMMISSION OF MASON COUNTY;
THE COUNTY COMMISSION OF
BARBOUR COUNTY; MAYOR CHRIS
TATUM on behalf of THE VILLAGE OF
BARBOURSVILLE; THE COUNTY
COMMISSION OF TAYLOR COUNTY;
THE COUNTY COMMISSION OF
WEBSTER COUNTY; MAYOR DON E.
MCCOURT, on behalf of the TOWN OF
ADDISON a/k/a THE TOWN OF
WEBSTER SPRINGS; MAYOR PEGGY
KNOTTS BARNEY, on behalf of the CITY
OF GRAFTON; MAYOR PHILIP
BOWERS, on behalf of the CITY OF
PHILIPPI; MONONGALIA COUNTY
COMMISSION; MARION COUNTY
COMMISSION; DODDRIDGE COUNTY



                                           15
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 16 of 27


COMMISSION; RANDOLPH COUNTY
COMMISSION; UPSHUR COUNTY
COMMISSION; ROANE COUNTY
COMMISSION; THE CITY OF SPENCER;
JACKSON COUNTY COMMISSION; THE
CITY OF RIPLEY; THE TOWN OF
RAVENSWOOD; WOOD COUNTY
COMMISSION; THE CITY OF
WILLIAMSTOWN; WIRT COUNTY
COMMISSION; THE TOWN OF
ELIZABETH; PLEASANTS COUNTY
COMMISSION; CITY OF ST. MARY'S;
RITCHIE COUNTY COMMISSION;
TOWN OF HARRISVILLE; WEST
VOLUSIA HOSPITAL AUTHORITY;
THOMAS HICKEY; I-KARE
TREATMENT CENTER, LLC; MARY
TILLEY; BROWARD COUNTY,
FLORIDA; CABELL COUNTY
COMMISSION; CITY OF HUNTINGTON,
WEST VIRGINIA; CITY OF CHICAGO;
CITY OF CLEVELAND; COUNTY OF
SUMMIT, OHIO; SUMMIT COUNTY
PUBLIC HEALTH; THE CITY OF
AKRON; STATE OF OHIO, ex rel.
PROSECUTING ATTORNEY FOR
SUMMIT COUNTY, SHERRI BEVAN
WALSH; THE DIRECTOR OF LAW FOR
THE CITY OF AKRON, EVE BELFANCE;
COUNTY OF MONROE; THE COUNTY
OF CUYAHOGA, OHIO; STATE OF
OHIO, ex rel. PROSECUTING
ATTORNEY OF CUYAHOGA COUNTY,
MICHAEL C. O'MALLEY; ALEXANDER
CITY, ALABAMA; CITY OF OXFORD,
ALABAMA; RUSSELL COUNTY,
ALABAMA; CITY OF SANTA ANA; THE
PEOPLE OF THE STATE OF
CALIFORNIA, by and through SANTA
ANA CITY ATTORNEY SONIA R.
CARVALHO; CITY OF FULLERTON;
THE PEOPLE OF THE STATE OF
CALIFORNIA by and through
FULLERTON CITY ATTORNEY
RICHARD D. JONES; CITY OF IRVINE;
THE PEOPLE OF THE STATE OF



                                           16
19-08289-rdd    Doc 2    Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                          Pg 17 of 27


CALIFORNIA by and through IRVINE
CITY ATTORNEY JEFFREY
MELCHING; CITY OF SAN CLEMENTE;
THE PEOPLE OF THE STATE OF
CALIFORNIA by and through SAN
CLEMENTE CITY ATTORNEY SCOTT
C. SMITH; CITY OF COSTA MESA; THE
PEOPLE OF THE STATE OF
CALIFORNIA by and through COSTA
MESA CITY ATTORNEY KIMBERLY
HALL BARLOW; CITY OF
WESTMINSTER; THE PEOPLE OF THE
STATE OF CALIFORNIA by and through
WESTMINSTER CITY ATTORNEY
RICHARD D. JONES; COUNTY OF
ALAMEDA; THE PEOPLE OF THE
STATE OF CALIFORNIA by and through
COUNTY COUNSEL DONNA ZIEGLER;
CITY OF OCALA, FLORIDA; COUNTY
OF KAUA'I, a political subdivision of the
State of Hawaii, for themselves individually,
and on behalf of all similarly situated
persons, and on behalf of the general public,
as a class; HOWARD COUNTY;
CHARTER TOWNSHIP OF HARRISON;
CITY OF STERLING HEIGHTS; CITY OF
WARREN; CITY OF COON RAPIDS,
MINNESOTA; ST. FRANCOIS COUNTY;
COUNTY OF BURLINGTON, NJ;
TOWNSHIP OF BRICK; CITY OF
AMSTERDAM; CITY OF AUBURN; CITY
OF POUGHKEEPSIE; CITY OF
ROCHESTER; CITY OF SARATOGA
SPRINGS; CITY OF OGDENSBURG;
BOARD OF COUNTY COMMISSIONERS
OF ATOKA COUNTY; BOARD OF
COUNTY COMMISSIONERS OF CADDO
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF CIMARRON
COUNTY; BOARD OF COUNTY
COMMISSIONERS OF GRADY COUNTY;
BOARD OF COUNTY COMMISSIONERS
OF HASKELL COUNTY; BOARD OF
COUNTY COMMISSIONERS OF
JEFFERSON COUNTY; BOARD OF
COUNTY COMMISSIONERS OF



                                             17
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 18 of 27


LATIMER COUNTY; CITY OF JENKS;
CITY OF SEMINOLE; CITY OF
SHAWNEE; CITY OF ALLENTOWN,
PENNSYLVANIA; COUNTY OF DUVAL;
COUNTY OF KLEBERG; COUNTY OF
JIM HOGG; ELLIS COUNTY;
ROCKWALL COUNTY; CHARLOTTE
COUNTY; CITY OF EMPORIA; CITY OF
FREDERICKSBURG; CITY OF
PORTSMOUTH; CITY OF RADFORD;
CITY OF WAYNESBORO; CULPEPER
COUNTY; CUMBERLAND COUNTY;
GREENSVILLE COUNTY; LOUDOUN
COUNTY; PATRICK COUNTY; PRINCE
GEORGE COUNTY; SHENANDOAH
COUNTY; WISE COUNTY BOARD OF
SUPERVISORS; THE DCH HEALTH
CARE AUTHORITY; THE
HEALTHCARE AUTHORITY FOR
BAPTIST HEALTH, an affiliate of UAB
HEALTH SYSTEM; MEDICAL WEST
HOSPITAL AUTHORITY, an affiliate of
UAB Health System; EVERGREEN
MEDICAL CENTER, LLC; GILLIARD
HEALTH SERVICES, INC.;
CRESTWOOD HEALTHCARE, L.P.;
TRIAD OF ALABAMA, LLC; QHG OF
ENTERPRISE, INC.; AFFINITY
HOSPITAL, LLC; GADSDEN REGIONAL
MEDICAL CENTER, LLC; FOLEY
HOSPITAL CORPORATION; THE
HEALTH CARE AUTHORITY OF
CLARKE COUNTY, ALABAMA; BBH
PBMC, LLC; BBH, WBMC, LLC; BBH
SBMC, LLC; BBH CBMC, LLC; BBH
BMC, LLC; TUCSON MEDICAL
CENTER; TAKOMA REGIONAL
HOSPITAL, INC. f/k/a TAKOMA
HOSPITAL, INC.; AMISUB (SFH), INC.;
BAPTIST WOMENS HEALTH CENTER,
LLC; CAMPBELL COUNTY HMA, LLC;
CLARKSVILLE HEALTH SYSTEM, G.P.;
CLEVELAND TENNESSEE HOSPITAL
COMPANY, LLC; COCKE COUNTY
HMA, LLC; DICKENSON COMMUNITY
HOSPITAL; HAWKINS COUNTY



                                           18
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 19 of 27


MEMORIAL HOSPITAL; JEFFERSON
COUNTY HMA, LLC; JOHNSTON
MEMORIAL HOSPITAL, INC.;
LEBANON HMA, INC.; LEXINGTON
HOSPITAL CORPORATION; METRO
KNOXVILLE HMA, LLC; MOUNTAIN
STATES HEALTH ALLIANCE f/k/a
JOHNSON CITY MEDICAL CENTER
HOSPITAL, INC.; NORTHEAST
TENNESSEE COMMUNITY HEALTH
CENTERS, INC.; NORTON COMMUNITY
HOSPITAL; SAINT FRANCIS
HOSPITAL--BARTLETT, INC. f/k/a
TENET HEALTH SYSTEM;
SHELBYVILLE HOSPITAL COMPANY,
LLC f/k/a SHELBYVILLE HOSPITAL
CORPORATION; SMYTH COUNTY
COMMUNITY HOSPITAL;
TULLAHOMA HMA, LLC f/k/a
TULLAHOMA HMA, INC.; WELLMONT
HEALTH SYSTEM f/k/a BRMC/HVMC,
INC.; KINGMAN HOSPITAL, INC.;
ARIZONA SPINE AND JOINT HOSPITAL
LLC; BULLHEAD CITY HOSPITAL
CORPORATION; CARONDELET ST.
JOSEPH'S HOSPITAL; HOLY CROSS
HOSPITAL, INC.; HOSPITAL
DEVELOPMENT OF WEST PHOENIX,
INC.; NORTHWEST HOSPITAL, LLC;
ORO VALLEY HOSPITAL, LLC; OASIS
HOSPITAL; ORTHOPEDIC AND
SURGICAL SPECIALTY COMPANY,
LLC; ST. MARY'S HOSPITAL OF
TUCSON; VHS ACQUISITION
SUBSIDIARY NUMBER 1, INC.; VHS
ARROWHEAD, INC.; WEST VIRGINIA
UNIVERSITY HOSPITALS INC.;
APPALACHIAN REGIONAL
HEALTHCARE, INC.; BLUEFIELD
HOSPITAL COMPANY, LLC;
CHARLESTON AREA MEDICAL
CENTER, INC.; DAVIS MEMORIAL
HOSPITAL; BROADDUS HOSPITAL
ASSOCIATION; WEBSTER COUNTY
MEMORIAL HOSPITAL, INC.;
GRAFTON CITY HOSPITAL, INC.;



                                           19
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 20 of 27


COMMUNITY HEALTH ASSOCIATION
d/b/a JACKSON GENERAL HOSPITAL;
GRANT MEMORIAL HOSPITAL;
GREENBRIER VMC, LLC;
MONONGALIA COUNTY GENERAL
HOSPITAL COMPANY; PRESTON
MEMORIAL HOSPITAL
CORPORATION; PRINCETON
COMMUNITY HOSPITAL
ASSOCIATION, INC.; STONEWALL
JACKSON MEMORIAL HOSPITAL
COMPANY; OAK HILL HOSPITAL
CORPORATION d/b/a PLATEAU
MEDICAL CENTER; CAMDEN-CLARK
MEMORIAL HOSPITAL
CORPORATION; THE CHARLES TOWN
GENERAL HOSPITAL; CITY HOSPITAL,
INC.; POTOMAC VALLEY HOSPITAL
OF W. VA., INC.; REYNOLDS
MEMORIAL HOSPITAL INC.; ST.
JOSEPH'S HOSPITAL OF
BUCKHANNON, INC.; WETZEL
COUNTY HOSPITAL ASSOCIATION;
WILLIAMSON MEMORIAL HOSPITAL,
LLC; BRAXTON COUNTY MEMORIAL
HOSPITAL, INC.; UNITED HOSPITAL
CENTER, INC.; BOWLING GREEN-
WARREN COMMUNITY HOSPITAL
CORPORATION; THE MEDICAL
CENTER AT CLINTON COUNTY, INC.;
THE MEDICAL CENTER AT FRANKLIN,
INC.; ARH TUG VALLEY HEALTH
SERVICES INC. f/k/a HIGHLANDS
HOSPITAL CORPORATION; BAPTIST
HEALTHCARE SYSTEM, INC.; BAPTIST
HEALTH MADISONVILLE, INC.;
BAPTIST HEALTH RICHMOND, INC.;
GRAYSON COUNTY HOSPITAL
FOUNDATION, INC.; THE HARRISON
MEMORIAL HOSPITAL, INC.; SAINT
ELIZABETH MEDICAL CENTER, INC.;
ST. CLAIRE MEDICAL CENTER, INC.;
TAYLOR COUNTY HOSPITAL
DISTRICT HEALTH FACILITIES
CORPORATION; WEST BOCA
MEDICAL CENTER, INC.; GARY CARR;



                                           20
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 21 of 27


FREDRICK HILL; FRANCISCO PEREZ;
AFSCME DISTRICT COUNCIL 33
HEALTH & WELFARE FUND; AFSCME
DISTRICT COUNCIL 47 HEALTH &
WELFARE FUND; BRICKLAYERS AND
ALLIED CRAFTWORKERS LOCAL
UNION NO. 1 OF PA/DEHEALTH AND
WELFARE FUND; CARPENTERS
HEALTH & WELFARE OF
PHILADELPHIA & VICINITY;
SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY;
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 98
HEALTH & WELFARE FUND;
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 89
SOUND AND COMMUNICATION
HEALTH & WELFARE FUND;
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 728
FAMILY HEALTHCARE PLAN;
INTERNATIONAL UNION OF PAINTERS
AND ALLIED TRADES, DISTRICT
COUNCIL NO. 21 WELFARE FUND;
IRON WORKERS DISTRICT COUNCIL
OF PHILADELPHIA AND VICINITY,
BENEFIT FUND; PHILADELPHIA
FEDERATION OF TEACHERS HEALTH
AND WELFARE FUND; THE TRUSTEES
OF THE UNITE HERE LOCAL 634
HEALTH & WELFARE FUND; UFCW
LOCAL 23 AND EMPLOYERS HEALTH
FUND; WESTERN PENNSYLVANIA
ELECTRICAL EMPLOYEES
INSURANCE TRUST FUND; DALLAS
COUNTY HOSPITAL DISTRICT D/B/A
PARKLAND HEALTH & HOSPITAL
SYSTEM; PALO PINTO COUNTY
HOSPITAL DISTRICT a/k/a PALO PINTO
GENERAL HOSPITAL; GUADALUPE
VALLEY HOSPITAL a/k/a GUADALUPE
REGIONAL MEDICAL CENTER; VHS
SAN ANTONIO PARTNERS, LLC d/b/a
BAPTIST MEDICAL CENTER, MISSION
TRAIL BAPTIST HOSPITAL, NORTH



                                           21
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 22 of 27


CENTRAL BAPTIST HOSPITAL,
NORTHEAST BAPTIST HOSPITAL, AND
ST. LUKE’S BAPTIST HOSPITAL;
NACOGDOCHES MEDICAL CENTER;
RESOLUTE HOSPITAL COMPANY, LLC
d/b/a RESOLUTE HEALTH; THE
HOSPITALS OF PROVIDENCE EAST;
CAMPUS; THE HOSPITALS OF
PROVIDENCE MEMORIAL CAMPUS;
THE HOSPITALS OF PROVIDENCE;
SIERRA CAMPUS; THE HOSPITALS OF
PROVIDENCE TRANSMOUNTAIN
CAMPUS; VHS BROWNSVILLE
HOSPITAL COMPANY, LLC d/b/a
VALLEY BAPTIST MEDICAL CENTER -
BROWNSVILLE; VHS HARLINGEN
HOSPITAL COMPANY, LLC d/b/a
VALLEY BAPTIST MEDICAL CENTER;
ARMC, L.P. d/b/a ABILENE REGIONAL
MEDICAL CENTER; COLLEGE
STATION HOSPITAL, LP; GRANBURY
HOSPITAL CORPORATION d/b/a LAKE
GRANBURY MEDICAL CENTER;
NAVARRO HOSPITAL, L.P. d/b/a
NAVARRO REGIONAL HOSPITAL;
BROWNWOOD HOSPITAL, L.P. d/b/a
BROWNWOOD REGIONAL MEDICAL
CENTER; VICTORIA OF TEXAS, L.P.
d/b/a DETAR HOSPITAL; NAVARRO
AND DETAR HOSPITAL NORTH;
LAREDO TEXAS HOSPITAL COMPANY,
L.P. d/b/a LAREDO MEDICAL CENTER;
SAN ANGELO HOSPITAL, L.P. d/b/a SAN
ANGELO COMMUNITY MEDICAL
CENTER; CEDAR PARK HEALTH
SYSTEM, L.P. d/b/a CEDAR PARK
REGIONAL MEDICAL CENTER; NHCI
OF HILLSBORO, INC. d/b/a HILL
REGIONAL HOSPITAL; LONGVIEW
MEDICAL CENTER, L.P. d/b/a
LONGVIEW REGIONAL MEDICAL
CENTER; PINEY WOODS
HEALTHCARE SYSTEM, L.P. d/b/a
WOODLAND HEIGHTS MEDICAL
CENTER; FIRE AND POLICE
RETIREMENT HEALTH CARE FUND,



                                           22
19-08289-rdd   Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05   Main Document
                                        Pg 23 of 27


SAN ANTONIO; ALICIA SIMONSON;
ALYSSA LYLE; A.M.H.; AMANDA
GIBSON; AMANDA MUFFLEY; AMY
SHEPARD; ANDREW G. RILING;
BEVERLY RILING; ANGELA CHERRY;
APRIL BERZINSKI; ARACYA
JOHNSON; BILLIE IVIE; BOBBIE LOU
MOORE; BRANDI BRUMBARGER;
BRITTANY FLACH; CAROL LIVELY;
CAROLINE VONCANNON; CHOLE
PAUL; CHRISTINA DELANCEY;
CLEVELAND BANKERS AND
TEAMSTERS HEALTH AND WELFARE
FUND; PIPE FITTERS LOCAL UNION
NO. 120 INSURANCE FUND; COREY
MEANS; COURTNEY HERRING;
DARREN FLANAGAN; ELENA
FLANAGAN; DEBORAH DIXON; DERIC
REES; CEONDA REES; DESIREE
CARLSON; DESIRAE WARREN;
ELIZABETH KOMMER; ERIN DOYLE;
ESPERENZA ELLIS; FARRAH
WILLIAMS; GENA PATTERSON;
GLORIA CRUZ; HEATHER GOSS;
HEATHER PUCKETT; JACQUELYNN
MARTINEZ; JAMIE JOHNSON; JAMIEE
GILSON; JENNI GOLDMAN; JENNIFER
ARTZ; JENNIFER THOMAS; JENNY
SCULLY; JESSICA COLLIER; JESSICA
HAMPEL; JESSICA PERKINS; JESSICA
RODRIGUEZ; JESSICA TAYLOR; JODI
SHAFFER; JOHN DOE; KATHERINE
WHITTINGTON; KAYLA SHOCKLEY;
KIANA HUTCHINS; KIMBERLY
MARTIN; KJELLSI MEINECKE; KRISTA
GAUTHIER; ANGELA SAWYERS;
JESSICA SPRINGBORN; KRYSTLE
KIRK; LORI TAYLOR; MARIA ORTIZ;
MARIJHA HAMAWI; MEGHAN LARA;
MECHELLE GAUTHIER; MELANIE
MASSEY; MELBA ALEXANDER;
MELISSA AMBROSIO; MUSETTE
CHANCEY; NAOMI WRIGHT; NICHOLE
TINDALL; NICOLE TUTTLE; NIOLA
LECHUGA; PAULA WATSON; PENNY
MARTIN; QUINCY WEATHERWAX;



                                           23
19-08289-rdd     Doc 2    Filed 09/18/19    Entered 09/18/19 19:46:05         Main Document
                                           Pg 24 of 27


RACHEL WOOD; REANNAN HOWELL;
REBECCA GOFORTH; ROXIE
WHITLEY; CHRIS DENSON; DIANE
DENSON; JAMES HOLLAND; TERI
HOLLAND; SALLY PETERSON;
SAMANTHA DEMARO; SAMANTHA
MCANANY; SANDRA ATKINSON;
SHANNON HUNT; SHELBY L. BRANT;
SHELLEY WHITTAKER; SHILO
SHEWMAKE; TAYLOR BROOKE
UNDERWOOD; TYLER M. ROACH;
WALTER SALMONS; VIRGINIA
SALMONS; WAIKEISHA RICHARDSON;
WENDY STEWART; W.E., by and through
her guardian and next friend, PAMELA
OSBORNE; PAMELA OSBORNE;
AMANDA HANLON; AMY GARDNER,

               Defendants.


                     MOTION FOR A PRELIMINARY INJUNCTION

       Purdue Pharma L.P. (“Purdue Pharma”) and certain affiliated debtors who are plaintiffs

in the above-captioned adversary proceeding, as debtors and debtors in possession (collectively,

“Debtors”), respectfully represent as follows in support of this motion (“Motion”) and in

support of their Complaint for Injunctive Relief (“Complaint”), seeking entry of a preliminary

injunction in substantially the form annexed hereto as Exhibit A (“Proposed Order”):

                                    RELIEF REQUESTED

       1.      By this Motion, pursuant to section 105 of title 11 of the United States Code

(“Bankruptcy Code”) and Rule 7065 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”), the Debtors request entry of a preliminary injunction to: (i) enjoin the

governmental defendants in this adversary proceeding (“Governmental Defendants”) from the

commencement or continuation of their active judicial, administrative, or other actions or

proceedings against the Debtors that were or could have been commenced before the


                                               24
19-08289-rdd      Doc 2     Filed 09/18/19    Entered 09/18/19 19:46:05          Main Document
                                             Pg 25 of 27


commencement of this case (“Governmental Actions”), which are identified in Exhibit A to this

Complaint, as well as the commencement or continuation of any other actions against the

Debtors alleging substantially similar facts or causes of action as those alleged in the

Governmental Actions, if not otherwise subject to the automatic stay imposed by section 362 of

the Bankruptcy Code, for 270 days from entry of the injunction; and (ii) enjoin the Governmental

Defendants and the private defendants (“Private Defendants”) in this adversary proceeding

from the commencement or continuation of their active judicial, administrative, or other actions

or proceedings, identified in Exhibit B to this Complaint, and the commencement or continuation

of other actions alleging substantially similar facts or causes of action as those alleged in the

actions identified in Exhibit A or Exhibit B to the Complaint, against former or current (a)

owners (including any trusts and their respective trustees and beneficiaries), (b) directors, (c)

officers, (d) employees, and (e) associated entities of the Debtors that were or could have been

commenced before the commencement of the case (“Related Parties,” and the claims against

them described in this paragraph, the “Related-Party Claims”), if not otherwise subject to the

automatic stay imposed by section 362 of the Bankruptcy Code, for 270 days from entry of the

injunction. The Debtors also voluntarily request that the Court enjoin the Debtors from engaging

in certain conduct with respect to promotion of their opioid medications, as reflected in Proposed

Order annexed hereto (“Voluntary Injunction”). Finally, the Debtors request that this Court not

require the Debtors to provide any security in connection with this preliminary injunction as

permitted under Rule 7065 of the Bankruptcy Rules. See Fed. R. Bankr. P. 7065 (“Rule 65 . . .

applies in adversary proceedings, except that a temporary restraining order or preliminary

injunction may be issued on application of a debtor, trustee, or debtor in possession without

compliance with Rule 65(c).”).




                                                 25
19-08289-rdd      Doc 2     Filed 09/18/19    Entered 09/18/19 19:46:05          Main Document
                                             Pg 26 of 27


                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the Southern District of New York, dated February 1, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

and 1409.

                              BASIS FOR REQUESTED RELIEF

       3.      The Debtors are filing contemporaneously herewith: (i) the Complaint; (ii) a

declaration of Jesse DelConte in support of the Motion; (iii) a declaration of John James

O’Connell III in support of the Motion; and (iv) a memorandum of law in support of the Motion,

all of which provide details of the factual and legal bases for the requested relief.

                                  RESERVATION OF RIGHTS

       4.      Nothing contained herein is intended to be or shall be construed as (i) an

admission as to the validity of any claim against the Debtors, or (ii) a waiver of the Debtors’ or

any appropriate party-in-interest’s rights to dispute any claim. The Debtors expressly reserve

their right to move in the future to enjoin the prosecution of any other lawsuit against them or the

Related Parties. The Debtors also expressly reserve their right to assert that any action against

the Debtors or the Related Parties is subject to 11 U.S.C. § 362(a).

                                              NOTICE

       5.      The Debtors will serve a copy of this Motion and the accompanying

memorandum of law and declarations on the Governmental Defendants and the Private

Defendants. In light of the nature of the relief requested herein, the Debtors submit that no other

or further notice need be provided.




                                                 26
19-08289-rdd       Doc 2   Filed 09/18/19    Entered 09/18/19 19:46:05        Main Document
                                            Pg 27 of 27


                                  NO PREVIOUS REQUEST

       6.      No previous request for the relief sought herein has been made by the Debtors to

this Court or any other court.

               WHEREFORE, the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.



Dated: September 18, 2019
       New York, New York




                                             By: /s/ Benjamin S. Kaminetzky
                                             DAVIS POLK & WARDWELL LLP
                                             450 Lexington Avenue
                                             New York, New York 10017
                                             Telephone: (212) 450-4000
                                             Facsimile: (212) 701-5800
                                             Marshall S. Huebner
                                             Benjamin S. Kaminetzky
                                             James I. McClammy
                                             Marc J. Tobak
                                             Gerard X. McCarthy


                                             Proposed Counsel to the Debtors
                                             and Debtors in Possession




                                                27
